Citation Nr: 0841765	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, to include lumbar myositis.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability, to include shin splints.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by muscle pain.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by dizziness.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sleep disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression, and if so service connection for the same.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to the 
benefits currently sought on appeal.

The veteran was scheduled for a Travel Board hearing before 
the Board in June 2007, however he failed to appear.  The day 
following the scheduled hearing date, the RO received written 
notification of the veteran's desire to withdraw his request 
for a hearing.  Accordingly, this veteran's request for a 
hearing is considered withdrawn and the Board will proceed 
with the appeal.  See 38 C.F.R. §§ 20.702 (d), 20.704 (2008). 

The reopened issue of service connection for depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the veteran's 
claims for service connection for lumbar spine and bilateral 
leg disabilities was by rating decision in April 1994.  

2.  Evidence presented since the April 1994 denial does not 
relate to unestablished facts necessary to substantiate the 
claims for service connection for lumbar spine and bilateral 
leg disabilities, and does not raise a reasonable possibility 
of substantiating those claims. 

3.  The last final (unappealed) disallowance of the claims 
for service connection for a disability manifested by muscle 
pain, a disability manifested by dizziness, a sleep disorder, 
and depression was in April 1998.  

4.  In regard to the claims for service connection for a 
disability manifested by muscle pain, a disability manifested 
by dizziness, and a sleep disorder, evidence presented since 
the April 1998 denial does not relate to unestablished facts 
necessary to substantiate the claims, and does not raise a 
reasonable possibility of substantiating those claims. 

5.  In regard to the claim for service connection for 
depression, the evidence submitted since the April 1998 
denial includes arguments proffered by the veteran in support 
of his claim and VA treatment records from June 2005 to 
October 2007.  The veteran's arguments, in particular, relate 
to an unestablished fact necessary to substantiate the claim, 
and raise a reasonable possibility of substantiating the 
claim for service connection for depression. 

 
CONCLUSIONS OF LAW

1.  The April 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1993). 

2.  In regard to the claims for service connection for lumbar 
spine and bilateral leg disabilities, the evidence added to 
the record since April 1994 is not new and material and the 
claims of service connection for the aforementioned 
disabilities are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The April 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1997). 

4. In regard to the claims for service connection for a 
disability manifested by muscle pain, a disability manifested 
by dizziness, and a sleep disorder, the evidence added to the 
record since April 1998 is not new and material; the claims 
of service connection for these disabilities are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

5.  In regard to the claim for service connection for 
depression, the evidence added to the record since April 1998 
is new and material evidence; thus, the claim for service 
connection for depression is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2007, the Appeals 
Management Center (AMC) satisfied the duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AMC notified the 
veteran of information and evidence necessary to submit to 
reopen his previously denied claims of service connection.  
It explained the reasons for the prior denials, as well as 
the elements necessary to substantiate the underlying service 
connection claims.  The notice included a description of the 
information and evidence that VA would seek to provide and 
information and evidence that the veteran was expected to 
provide.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The veteran was also notified of the process by which initial 
disability ratings and effective dates are established in 
March 2006 and December 2007.  Although this notice was 
delivered after the initial denial of the claims, the AMC 
subsequently readjudicated the claim based on all the 
evidence in the August 2008 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims and the late notice did not 
affect the essential fairness of the decision.

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  To be clear, VA does not 
have a duty to provide the veteran a VA examination and/or an 
opinion if the claim is not reopened.  See 38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2007).  

In reference to the claim for service connection for 
depression, the Board finds that the duty to assist has not 
been fulfilled.  However, sufficient evidence has been 
submitted to reopen this claim, and the issue is remanded to 
the RO for additional assistance and development.  

In reference to the remaining claims for service connection, 
as discussed above, the AOJ and AMC have complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to reopen and substantiate 
his claims.  All identified and available treatment records 
relevant to these claims have been secured. Since no new and 
material evidence has been submitted, an examination and an 
opinion are not required.  The duty to assist has been met. 

New and Material Evidence

A review of the record reveals that the veteran's claims for 
service connection for lumbar spine and bilateral leg 
disabilities were originally denied by an April 1994 rating 
decision.  The veteran's claims for service connection for a 
disability manifested by muscle pain, a disability manifested 
by dizziness, a sleep disorder, and depression were 
originally denied by an April 1998 rating decision.  The 
veteran did not submit a timely appeal of either decision.  

Once the allowable period for appeal expires, a disallowance 
becomes final; new and material evidence is then required to 
reopen the previously denied claim.  See 38 C.F.R. § 3.156 
(2008).  38 U.S.C.A. § 5108 provides that "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
issues currently on appeal involve two distinct final 
disallowances.  Each will be addressed separately below.  

Evidence submitted since April 1994 disallowance

The veteran initially filed a claim for service connection 
for a back condition and a bilateral leg disability, claimed 
as shin splints, in August 1993.  VA denied service 
connection for these conditions in April 1994.  The RO found 
that the veteran's service treatment records described shin 
splints and a single occurrence of low back pain, but 
ultimately determined that these events were acute and 
transitory in nature and did not result in a current 
disability.  Specifically, in relationship to shin splints, 
there was no evidence of chronic residuals of the in-service 
condition or any current bilateral leg disability.  In 
relationship to the lumbar spine disability, lumbar myositis 
was diagnosed after separation from service, but there was no 
evidence found that the condition existed during service.  
Rating decision, April 1994.  

Of record at the time of the April 1994 decision were service 
treatment records and results of three VA medical 
examinations conducted in November 1993.  Evidence submitted 
since the April 1994 denial consists of neurological 
examinations conducted in January 1995 and April 2005, 
private hospital records, Internet research on Gulf War 
Illnesses, a statement by the veteran, VA diagnostic imaging 
reports, and VA outpatient clinical records.  These records 
are new, in that they were not previously considered by 
agency decision makers.  However, they are not material 
because they do not relate to unestablished facts necessary 
to substantiate the claims.  In particular, the new evidence 
does not show that the veteran suffers from a chronic leg 
disability or chronic lumbar spine disability that is related 
to military service.  Because new and material evidence has 
not been submitted, the claims for service connection for a 
bilateral leg disability and a lumbar spine disability cannot 
be reopened.  38 C.F.R. § 3.156(a) (2008).

Evidence submitted since April 1998 disallowance

The veteran initially filed a claim for service connection 
for a disability manifested by muscle pain, a disability 
manifested by dizziness, a sleep disorder, and depression in 
August 1997.  VA denied service connection for these 
conditions in April 1998.  The RO found that there was no 
objective evidence that the veteran had chronic acquired 
disabilities manifested by dizziness or muscle pain.  Service 
connection for a sleep disorder was denied as it was found to 
be a result of the veteran's nonservice-connected dysthymia.  
Service connection for depression was denied as the RO found 
no evidence to establish a relationship between the veteran's 
depression and his military service.  Rating decision, April 
1998

Of record at the time of the April 1998 decision were service 
treatment records, results of VA medical examinations 
conducted in November 1993 and January 1995, private hospital 
records, and Internet research on Gulf War Illnesses.  
Evidence submitted since the April 1998 disallowance consists 
of VA diagnostic imaging reports, results of an April 2005 
neurological examination, arguments proffered by the veteran 
in an August 2005 Statement in Support of Claim, and VA 
outpatient clinical records.  These records are new, in that 
they were not previously considered by agency decision 
makers.  With the exception of the veteran's August 2005 
statement, the new evidence is not material because it does 
not relate to unestablished facts necessary to substantiate 
the claims for service connection.  Specifically, the new 
evidence does not show that the veteran suffers from a 
chronic disabilities manifested by dizziness or muscle pain, 
nor does it show that the veteran's sleep problems are 
medically related to his military service.  Because new and 
material evidence has not been submitted, the claims for 
service connection for a disability manifested by muscle 
pain, a disability manifested by dizziness, and a sleep 
disorder cannot be reopened.  38 C.F.R. § 3.156(a) (2008).

However, the Board finds that the argument proffered by the 
veteran in the August 2005 Statement in Support of Claim is 
both new and material evidence.  The veteran correctly 
asserts that he was diagnosed with dysthymia upon VA 
examination in November 1993, approximately two months after 
his discharge from military service.  He argues that the 
diagnostic criteria for dysthymic disorder, as defined by the 
fourth revision of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), requires at least a subjective report of depressed mood 
present for a period of least two years in adults; and as 
such, that his diagnosis of dysthymia within 10 weeks of 
military service, is evidence that dysthymia existed during 
military service and should be subject to service connection.  
This argument is new in that it was not previously considered 
by agency decision makers.  The Board also finds this 
argument to be material in that, when presumed credible, it 
raises a reasonable possibility of substantiating the claim 
for service connection for depression.  Thus, the claim for 
service connection for depression is reopened, and will be 
discussed further in the remand section below. 


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for a lumbar spine 
disability, to include lumbar myositis, is denied.

The application to reopen the previously denied claim of 
entitlement to service connection for a bilateral leg 
disability, to include shin splints, is denied

The application to reopen the previously denied claim of 
entitlement to service connection for a disability manifested 
by muscle pain is denied.

The application to reopen the previously denied claim of 
entitlement to service connection for a disability manifested 
by dizziness is denied.

The application to reopen the previously denied claim of 
entitlement to service connection for a sleep disorder is 
denied.

The claim of entitlement to service connection for depression 
is reopened, and to this extent only, the appeal is granted.


REMAND

The veteran seeks service connection for depression which he 
contends first manifested during active duty military 
service.  The Board finds that further evidentiary 
development is required before this claim can be adjudicated.  

A review of the claims file reveals that outstanding private 
medical treatment records have yet to be obtained.  
Specifically, in a June 2005 VA treatment note, the veteran 
reports receiving private psychiatric treatment from Dr. R.  
The veteran also reported using several prescription 
medications to treat his depression.  All appropriate efforts 
to obtain these treatment records must be undertaken.

Additionally, the Board notes that the prior disallowance of 
this claim in April 1998 was based upon a lack of evidence of 
a relationship between depression and any disease or injury 
occurring during military service.  Although the November 
1993 VA mental examination diagnosed dysthymia, no 
etiological or medical nexus opinion was rendered.  A 
contemporaneous examination and opinion as to whether any 
currently diagnosed psychiatric condition is more likely than 
not related to the veteran's military service is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain proper authorization and 
consent to release medical information 
for any private medical practitioner 
who has treatment records pertaining to 
the veteran's psychiatric condition, 
specifically to include Dr. R as 
referenced in the June 14, 2005 VA 
treatment note.  Contact all identified 
physicians to obtain the veteran's 
medical records.  All attempts to 
obtain these records, including those 
which may ultimately prove 
unsuccessful, must be documented in the 
claims folder.

2.  AFTER completion of the above 
development efforts, schedule the veteran 
for a new VA mental disorders 
examination.  The entire claim file, to 
include the service treatment records, 
must be reviewed by the examiner, who is 
then asked to: 

(A) Identify all current diagnoses 
pertaining to the veteran's mental 
condition.
(B) Opine whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disability was 
incurred during military service. 
(C) Opine whether it is at least as 
likely as not that the veteran's 
dysthymia, diagnosed two months after 
service in November 1993, is medically 
related to symptoms present during 
military service.
(D) If item (C) is answered in the 
affirmative, opine whether it is at least 
as likely as not that any currently 
diagnosed psychiatric condition is 
medically related to the earlier 
diagnosis of dysthymia.
(E) Identify whether it is at least as 
likely as not, based upon the evidence of 
record, that any psychoses were present 
within one year from separation from 
service, or by September 1994.

The examiner must provide a complete 
rationale for all opinions expressed.

3.  Thereafter, readjudicate the issue 
of service connection for depression.  
If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


